Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other limitations of the claims, the cited prior arts listed in the PTO-892 fail to teach “the difference generator circuit to cease to provide the first voltage and the second voltage in response to the first voltage or the second voltage being at a trigger voltage to trigger the self-timed timing circuit; and a sense amplifier configured to store a logical value indicating whether the first voltage is greater than or less than the second voltage in response to the first voltage or the second voltage being at the trigger voltage” as required by claim 1; “ceasing to provide the first voltage and the second voltage in response to the first voltage or the second voltage being at a trigger voltage to trigger the self-timed timing circuit; and storing a logical value indicating whether the first voltage is greater than or less than the second voltage in response to the first voltage or the second voltage being at the trigger voltage” as required by claim 8; and “cease to provide the first voltage and the second voltage in response to the first voltage or the second voltage being at a trigger voltage, store a logical value indicating whether the first voltage is greater than or less than the second voltage in response to the first voltage or the second voltage being at the trigger voltage, and provide the logical value as a corresponding bit from among a plurality of bits of the electronic signature” as required by claim 13. Claims 2 thru 7 are allowed based upon their dependency to claim 

Claims 1-20 are in condition for allowance

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057. The examiner can normally be reached M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KURTIS R BAHR/Examiner, Art Unit 2844